Citation Nr: 0920294	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative disc disease and degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board notes that the Veteran's claim is now under the 
jurisdiction of the Seattle, Washington RO.

A hearing was held in February 2008, at the Seattle RO, 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

According to the Veteran's testimony at his February 2009 
hearing, he has received VA treatment for his service-
connected back disorder through the Puget-Sound VAMC 
subsequent to November 2008.  The Veteran testified that he 
was receiving continuous physical therapy for his back from a 
VA physical therapist, although the treatment took place at a 
private facility.  A February 2009 statement from the 
Veteran's representative to the RO requested that these 
records be obtained and associated with the Veteran's claims 
file before it was sent to the Board.  However, the Veteran's 
claims file does not contain any treatment records from this 
facility subsequent to November 2008.  These records may 
contain important medical evidence or confirmation of the 
Veteran's assertions.  See Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007) (holding that the relevance of documents 
cannot be known with certainty before they are obtained).

Furthermore, VA must make a "reasonable effort" to obtain 
these and other relevant records.  It is unclear if the RO 
made a reasonable effort to obtain the Veteran's VA medical 
treatment records.  In this regard, there is no specific 
indication in the Veteran's claims file that the RO attempted 
to obtain these records, that they do not exist, or that 
further attempts to obtain them would be futile.  See 38 
U.S.C.A. § 5103A(b) (West 2002 & Supp. 2008).  As VA has a 
duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the Veteran's 
VAMC treatment records subsequent to 
November 2008.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, this much be documented in the 
claims file.  

2.  The AMC/RO should also contact the 
veteran and afford him the opportunity to 
identify all VA, non-VA health care 
providers, to include VA contracted health 
care providers, who have treated him for 
his back disability.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.

3.  After the foregoing, the AMC/RO should 
review the record to determine whether any 
additional development is warranted, to 
include the administration of a VA 
examination to determine the current 
nature and severity of the Veteran's 
service-connected back disorder.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (finding that fulfillment of the 
statutory duty to assist includes the 
conduct of a thorough and contemporaneous 
medical examination, one which takes into 
account the records of the prior medical 
treatment, so that the evaluation of the 
claimed disability will be a fully 
informed one).

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




